Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 8, 11, 17, and 20 are amended.

Response to Arguments
Applicant’s arguments, filed 12/20/2021 have been fully considered and are not persuasive.  Please see following remarks.  
Applicants arguments/remarks contend that “selecting…a set of user interfaces…from the identified one or more other network environments…obtaining…device type label…via the selected set of user interfaces” is not taught by Dezent in view of Garera and Aarni (Remarks, pp. 11-12).  Specifically, that Garera fails to teach selection of a particular set of user interfaces.
Aarni was cited to teach “identifying one or more other network environments where telemetry data that is similar to that of the cluster 10of endpoint devices is gathered from endpoint devices”, wherein multiple sources for device information existing on separate networks are determined to include characteristics of the device (i.e. telemetry data) similar to the device id determined (para.31, 90-92). Although, Aarni taught other environments that may contain data similar to device id of the first network.  Dezent in view of Aarni failed to teach “selecting…a set of user interfaces…from the identified one or more other network environments”.  However, Garera teaches (see paras. 42-43 and 58) a module or entity (i.e. labeling service) may implement logic to coordinate direct distribution of tasks (i.e. selecting) to display to individual or group crowdsourcing workstations (i.e. set of user interfaces) of the crowdsourcing forum (i.e. interfaces) to participate in classification tasks, wherein the crowdsourcing 
Further, Applicants remarks provide as arguments features not incorporated in claim 1.  For example, Remarks, pp. 11-12 provide for selecting of user interfaces based on criteria disclosed in applicants spec (p. 25, ll. 14-25).  Although, claims are read in light of the specification features not recited cannot be incorporated into the claim limitation.  Therefore, the rejection is maintained.
Additionally, amendments presented in claims 8 and 17, although not argued in remarks, are taught by Marins wherein see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold (see also, paras. 2-4 and 45)).
Double Patenting rejection presented in Final Rejection, 8/11/2020, is held in abeyance until further prosecution is completed.  Applicant indicated agreeability to filing a terminal disclaimer if needed (Remarks, filed 10/23/2020, p. 9, footnote).  Please note that US 20200151622 would also be additionally considered in any future double patenting rejection. 
Claim Interpretation indicated in Rejection sent 6/11/2021 is maintained since no argument or amendment was provided as rebuttal.

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1 recites and/or “first user interface of user interfaces”, and then further “the user interfaces from the identified one or more other network environments”.  Please clarify whether the first user interface is from another network or the one or more other network environments from which a set of user interfaces are chosen.  

Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1-4, 7, 9-13, and 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dezent et al. (US 2018/0375887), herein after Dezent and further in view of Aarni et al. (US 2010/0299338), herein after Aarni.and still further in view of Garera et al. (US 2014/0314311), herein after Garera.

Regarding claim 1, 
Dezent teaches a method comprising:  2receiving, at a labeling service, telemetry data for a cluster of endpoint devices in 3a first network environment (see figs. 1-2 and para. 31-34, receiving at subsystem 200 (i.e. subsystem includes sensor unit and subscriber unit wherein subsystem is part of TSE unit 106) captured traffic/telemetry data for a class or group of IOT devices in core network);
wherein a device classification service clusters the endpoint devices in the cluster based on their telemetry data (see figs. 1-2 and para. 31-34 and 36, wherein controller of subsystem via analyzer unit clusters particular device into class or group based on captured traffic/telemetry data);
further wherein a device type sclassifier of the device classification service labels the endpoint devices in the cluster as being of an unknown device type that does not match existing device profiles of the device type classifier (see fig. 2, para. 36-38, analyzer unit via policy component flag IoT devices that are considered outliers that do match feature, characteristics, or profile indicators of other IoT devices).

However, in analogous art Aarni teaches 8identifying, by the labeling service, one or more other network environments where telemetry data that is similar to that of the cluster 10of endpoint devices is gathered from endpoint devices, (see paras. 90-92, identifying multiple sources for device information, wherein sources are determined based on characteristics of the device (i.e. telemetry data) and finding similar devices to the device id determined).  
wherein the one or more other network environments is different than the first network environment  (see fig.1 and para. 31, wherein the data sources may exist separately on a WAN or MAN network (i.e. different network)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying other network environments wherein telemetry data similar to that of the endpoint devices is gathered and wherein the other network environments is different than the first network environments taught in Aarni. One would do so for the benefit of gathering information on devices and their characteristics (see para. 33).    
Although, Aarni teaches one or more other network systems.  Dezent modified fails to teach obtaining a first device type label via user interface, selecting a set of user interfaces and device type labels for the cluster of device types via interfaces from manual entry from users that are crowdsourced and validating the device type label.
However, in analogous art Garera teaches 6obtaining, by the labeling service, a first device type label for the cluster of 7endpoint devices via a first user (see fig. 1 and fig. 3 and paras. 37, 45 and 48, obtaining by classifier a classification value for a product of a group (indicative of a “cluster of endpoint devices”) via analyst module of system 300 (i.e. wherein system 300 may be implemented on server 102 including analyst module and crowdsourcing forum indicative of including multiple user interfaces));  
selecting, by the labeling service, a set of user interfaces of the user interfaces from the identified one or more other network environments (see paras. 42 and 58, a module or entity (i.e. labeling service) may implement logic to coordinate direct distribution of tasks (i.e. selecting) to display to individual or group crowdsourcing workstations (i.e. set of user interfaces) of the crowdsourcing forum (i.e. interfaces…other network environments) to participate in classification tasks, wherein the crowdsourcing workstations may be coupled to one another by separate networks (i.e. other network environments) (see para. 26)); 
11obtaining, by the labeling service, device type labels for the cluster of endpoint 12devices via the selected set of user interfaces, wherein the obtained device type labels are crowd sourced from manual entries by one or more users at the selected set of user interfaces, (see fig. 3 and paras. 42-43, obtaining by classifier classification values for group of product (para. 48)(i.e. device type labels) via assigned crowdsourcing workstations (indicative of “interfaces”) of a crowdsourcing forum (i.e. set of user interfaces), wherein the classification values are entered as substitute classification values (i.e. manual entry) by participant workstation associated with crowdsourcing workstation); 
and 14validating, by the labeling service, the first device type label for the cluster using 15the device type labels obtained via the selected set of user interfaces from the identified 16one or more other network environments (see paras. 44-47, submitting the classification values from the selected crowdsourced forum to the analyst workstation which then validates classification values).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include obtaining a first device type label via user interface, selecting a set of user interfaces and device type labels for the cluster of device types via interfaces from manual entry from users that are crowdsourced and validating the device type label as taught in Garera because it amounts to applying a known technique (i.e. including obtained values from crowdsourced individuals, see Garera, para. 42-43) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items (see Garera, paras. 44-47).    

Regarding independent claims 11 and 20, 
The claims recite an apparatus and a tangible non-transitory computer-readable medium storing program instructions that execute the method of claim 1; therefore, the same rationale for rejection applies.

Regarding claims 2 and 12,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claims 1 and 11 above.

However, in analogous art Garera teaches 2initiating retraining of the device type classifier using the validated device type label for the cluster of endpoint devices (see paras. 47, adding classification values that have been validated to the production data set (indicative of “retraining”)).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include retraining of device type classifier using validated device type label as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items (see Garera, paras. 44-47).    

Regarding claim 3,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claim 1 above.
Dezent further teaches 2wherein the labeling service is a cloud-based service, and 2wherein the other network environments are networks that are remote from first network 3environment (see fig. 1, paras. 23 and 24, service operates on a cloud remote from other devices and wherein networks may exist as separate enterprise networks 101, 012, 103, 115 and 116).
Regarding claims 4 and 13,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach determining whether a threshold number of device type labels obtained match the first label.
However, in analogous art Garera teaches 

      wherein validating the first device type label for the cluster 2using the device type labels obtained via the selected set of user interfaces from the 3identified one or more other network environments comprises:  4determining whether a threshold number of the device type labels obtained via the sselected set of user interfaces match the first device type label (see para. 40 and 44, determining a high confidence of classification values based on classification values submitted by crowdsourcing workstations being above a certain threshold).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determining whether a threshold number of device type labels obtained match the first label as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value (see Garera, paras. 44-47).    
Regarding claim 7 and 16,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claim 4 and 13 above.
Dezent further teaches   


      wherein the threshold is based in part on indexes of 2compromise associated with the endpoint devices in the cluster by a security engine of 3the first network environment (see paras. 49 and 96-97, wherein a threshold value is based in part on the IoT devices being grouped by a behavior profile (or “indexes of compromise) based on security concerns or security patches received from server).

Regarding claims 9 and 18,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach determining that the device type labels obtained via interfaces do not agree with first label and in response adjusting a clustering process to identify the endpoint devices that have similar telemetry data.
However, in analogous art Garera teaches   


      wherein validating the first device type label for the cluster 2using the device type labels obtained via the selected set of user interfaces from the 3identified one or more other network environments comprises: 4determining that the device type labels obtained via the selected set of user sinterfaces do not agree with the first device type label type (see paras. 42-46, determining that the classification values obtained via the crowdsourced forum are not valid classifications),
and, in response, 6adjusting a clustering process used to identify the endpoint devices in the identified one or more other network environments that have 7similar telemetry data as that of the cluster of endpoint devices, based on the 8determination (see paras. 42-46, and in response sending only the invalid classifications back to the crowdsourced forum (indicative of “adjusting a clustering process”) to determine proper feedback).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determining that the device type labels obtained via interfaces do not agree with first label and in response adjusting a clustering process to identify the endpoint devices that have similar telemetry data as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value and sending back for proper feedback (see Garera, paras. 44-47).    

Regarding claim 10 and 19,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent in view of Garera fails to teach sending label request to selected set of interfaces that include telemetry data.
However, in analogous art Garera teaches 


wherein obtaining the device type labels for the cluster of 2endpoint devices via the selected set of user interfaces from the identified one or more 3other network (see paras. 42-46, sending the invalid classifications back to the crowdsourced forum to determine proper feedback).
Although, Dezent and Garera are not in the same field of endeavor of device labeling of cluster of devices in a network, Garera is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include sending label request to selected set of interfaces that include telemetry data as taught in Garera because it amounts to applying a known technique (i.e., validating data see Garera, para. 47) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of allowing for validation of values assigned to items to determine confidence in value and sending back for proper feedback (see Garera, paras. 44-47).    

Claim 5, 6, 8, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dezent in view of Aarni , Garera, and further in view of Marins et al. (US 2012/0284090), herein after Marins.

Regarding claims 5 and 14, 
The combination of Dezent , Aarni and Garera teaches the limitations as described in claims 4 and 13 above.
Dezent in view of Aarni and Garera fails to teach utilizing trust scores associated with a user.
However, in analogous art Marins teaches 

      wherein the threshold is based on a trust score associated with a user of the first user interface (see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold (see also, paras. 2-4 and 45)).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include utilizing trust scores associated with a user as taught in Marins because it amounts to applying a known technique (i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having a specific threshold or criteria for users that contribute and participate (see Marins, paras. 112).    

Regarding claims 6 and 15 
The combination of Dezent, , Aarni ,Garera and Marins teaches the limitations as described in claims 5 and 14 above.
Dezent in view of Aarni, Garera fails to teach utilizing trust scores associated with a user.
However, in analogous art Marins teaches 

      wherein the threshold is based further on trust scores 2associated with the selected set of user interfaces (see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold, wherein users may span plurality of entities (see also, paras. 2-4 and 45)).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include utilizing trust scores associated with a user as taught in Marins because it amounts to applying a known technique (i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having a specific threshold or criteria for users that contribute and participate (see Marins, paras. 112).

Regarding claim 8 and 17,
The combination of Dezent in view of Aarni and Garera teaches the limitations as described in claims 1 and 11 above.
Dezent modified fails to teach   


      wherein the set of user interfaces is selected based in part on at least one of: a trust score associated with users of the set of user interfaces, how frequently the users of the set of user interfaces have been asked to provide device type labels for clusters, and 3measures of similarity between the telemetry data of the endpoint devices located in the one or more other network environments and the telemetry data of the endpoint devices in the cluster in the first network environment.
However, in analogous art Marins teaches   


      wherien the set of user interfaces is selected based in part on at least one of: a trust score associated with users of the set of user interfaces, how frequently the users of the set of user interfaces have been asked to provide device type labels for clusters, and 3measures of similarity between the telemetry data of the endpoint devices located in the one or more other network environments and the telemetry data of the endpoint devices in the cluster in the first network environment (see paras. 112, establishing a reputation, credibility, trust of particular users that provide information in a crowdsourced environment to determine a specific threshold (see also, paras. 2-4 and 45)).
Although, Dezent and Marins are not in the same field of endeavor of device labeling of cluster of devices in a network, Marins is pertinent to the particular problem with which the applicant is concerned (i.e. making use of crowdsourcing, see also Remarks Pg.11) thus being considered analogous. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the set of user interfaces is selected based in part on at least one of: a trust score associated with users of the set of user interfaces, how frequently the users of the set of user interfaces have been asked to provide device type labels for clusters, and 3measures of similarity between the telemetry data of the endpoint devices located in the one or more other network environments and the telemetry data of the endpoint devices in the cluster in the first network environment as taught in Marins because it amounts to applying a known technique (i.e., using trust scores for users that contribute inrformation see Marins, para. 112) to a known device (i.e. subsystem for gathering information about devices see Dezent, para. 31-34).  One would do so for the benefit of having a specific threshold or criteria for users that contribute and participate (see Marins, paras. 112).    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20200242488 A1 – Medas, systems and methods for crowdsourcing device recognition.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458